Citation Nr: 1516407	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 20, 2012.

3.  Entitlement to an increased disability rating for bilateral hearing loss from January 20, 2012, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 through February 1973 and from January through July of 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, among other issues, granted service connection for bilateral hearing loss with a noncompensable (zero percent) initial disability rating effective April 27, 2009, and denied service connection for emphysema.  The Veteran perfected a timely appeal as to those issues.

The Board observes that due to apparent administrative error, the Veteran's perfected appeal of the RO's November 2009 denial of his claim for service connection for emphysema was not initially recognized by the RO.  Hence, the Veteran was prompted to file a new claim in January 2012, seeking to reopen his claim.  The Veteran's request to reopen his claim was declined by the RO in a September 2012 rating decision; nonetheless, where a timely appeal of the RO's November 2009 denial of service connection for emphysema was perfected, both the January 2012 request to reopen and September 2012 denial of that request are superfluous.  Rather, the issue on appeal concerning the Veteran's entitlement to service connection for emphysema is deemed as having arisen from the Veteran's original April 2009 claim and the RO's initial November 2009 denial.

During the development of this appeal, the RO issued a September 2014 rating decision that awarded a higher 10 percent disability rating for bilateral hearing loss, effective from January 20, 2012.  The Veteran has not indicated satisfaction with the foregoing partial grant; hence, he is presumed to be seeking the maximum available benefit in relation to his claim for a higher rating for bilateral hearing loss.  As such, the Board maintains jurisdiction over the issues concerning the disability ratings assigned for his hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during a February 2015 video conference hearing that was held before the undersigned Veterans Law Judge and attended by the Veteran from the Atlanta RO.  A transcript of this testimony is associated with the claims file.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for prostate cancer, erectile dysfunction, and polymyalgia rheumatica are raised by the record in a February 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of the Veteran's entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 20, 2012 and for an increased disability rating for bilateral hearing loss from January 20, 2012, rated currently as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The issue concerning the Veteran's entitlement to service connection for emphysema in this appeal arises from the RO's November 2009 denial of the Veteran's original April 2009 claim.

2.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam, and also, was likely exposed to insecticides and other airborne pathogens during his service in the Persian Gulf.

3.  The evidence is in relative equipoise as to whether the Veteran's emphysema and COPD resulted from his in-service exposure to herbicides, insecticides, and/or other airborne agents.


CONCLUSION OF LAW

The criteria for service connection for emphysema are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159. However, given the favorable action taken below as to the issue on appeal decided herein, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for Emphysema

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Personnel records in the claims file show that the Veteran had documented service in Vietnam as a pilot during the Vietnam War, as well as service in the Persian Gulf as a transport pilot during Operations Desert Storm and Desert Shield.  Indeed, the Veteran alleges in his claims submissions and Board hearing testimony that his claimed emphysema may have been caused by his exposure to herbicides and other airborne agents such as smoke, tear gas, dust, motor and petroleum fumes, and artillery propellants during his service in Vietnam.  He alleges alternatively that his claimed emphysema may have resulted from exposure to agents such as sarin gas, BZ gas, depleted uranium, and fumes from bug spray issued by the Department of Defense during his Persian Gulf service. 

Given the Veteran's documented service in Vietnam, he is presumed to have been exposed to herbicide agents during such service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  This presumption is not rebutted in the record by any evidence to the contrary; hence, the Veteran's exposure to herbicide agents during service is undisputed. 

Regarding his assertions that he was exposed to various fumes and airborne agents during his service in the Persian Gulf, the Veteran asserts most strongly that he was regularly exposed to fumes from an insecticide that was sprayed inside of the aircraft that he flew.  Although there is no direct evidence in the record which supports these assertions, the Board finds that the Veteran's assertions are consistent with the nature of his documented service as a transport pilot, and moreover, are also not rebutted by any contrary evidence in the record.  For this reason, the Board concludes also that the Veteran was also likely exposed to fumes from sprayed insecticides inside of his aircraft, as well as other airborne agents.

Private post-service treatment records from Dr. F.J.D. show that pulmonary function tests performed in February 2007 revealed moderate obstructive ventilatory defects with moderately decreased diffusion capacity that were interpreted as being consistent with emphysema.  Chest x-rays performed in March 2007 confirmed hyperinflation of the lungs.  Repeated pulmonary function tests performed in February 2008, February 2009, and September 2014 revealed similar findings of decreased respiratory function.

Notably, records from Dr. F.J.D. dated March and April of 2007 reflect that the Veteran's emphysema was attributed initially to a history of smoking.  Indeed, the Veteran acknowledged in a May 2009 statement and in his Board hearing testimony that he has a history of smoking, however, stated that he has not smoked since July 1991.  Still, in a January 2012 letter, Dr. F.J.D. appears to revise his etiology opinion and states that the Veteran's in-service exposure to herbicides and other airborne agents aggravated the Veteran's pulmonary emphysema and alpha 1 antitrypsin deficiency.

During a February 2014 VA examination, the Veteran reported that he began having trouble breathing in approximately 2004.  He admitted that he had been a pack a day smoker for approximately 20 years.  Chest x-rays and pulmonary function tests performed at that time confirmed a diagnosed of COPD; however, the examiner opined that it is less likely than not that the Veteran's COPD was incurred during service.  For rationale, the examiner noted that no respiratory problems were noted at any time during service, or indeed, at any time before 2007.  Further, the examiner observed that alpha 1 antitrypsin deficiency is known generally for being a genetic disorder.  Still, to the extent that the examiner suggests that the Veteran's respiratory problems were manifestations of a genetic disorder, he does not offer an opinion as to whether the genetic disorder might have been aggravated beyond its normal progression by the Veteran's in-service exposure to herbicides and other airborne agents.  Also, no explanation was given as to the significance of the noted fact that the Veteran was not diagnosed with or treated for a respiratory disorder prior to 2007.

Overall, the Board is of the opinion that the evidence is in approximate equipoise as to the question of whether the Veteran's emphysema and COPD resulted from his in-service herbicide exposure and/or exposure to airborne agents.  On the one hand, the Veteran's claim appears to be supported by Dr. F.J.D.'s favorable opinion which is rebutted by the VA examiner's incomplete opinion and acknowledged history of smoking.  Regardless, where the evidence concerning the question of the etiology of the Veteran's emphysema and COPD is in equipoise, the Board is compelled to resolve that question in the Veteran's favor.

In view of the foregoing, the Veteran is entitled to service connection for emphysema.  To that extent, this appeal is granted.  Again, the Board notes that the issue of the Veteran's entitlement to service connection for emphysema arises in this matter from the RO's denial of the Veteran's original claim for service connection, filed in April 2009.


ORDER

Service connection for emphysema is granted.


REMAND

The Veteran was most recently afforded a VA examination of his hearing loss in January 2012.  During his February 2015 Board hearing, however, he testified that his hearing loss has generally worsened since that time.  He also reported functional difficulty marked primarily by the inability to understand female speech and needing to watch television at higher volumes than normal.  According to the Veteran, he had been scheduled to undergo audiometric retesting, but was required to delay such testing because he was undergoing an eight week course of chemotherapy for prostate cancer at the time.

In view of the foregoing testimony, and as the Veteran's chemotherapy would appear to be completed at this time, the Veteran should be arranged to undergo a new VA examination of his bilateral hearing loss to determine the current severity and any resulting functional impairment.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hearing loss since January 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for a compensable initial disability rating for bilateral hearing loss prior to January 20, 2012, and, for an increased disability rating for bilateral hearing loss from January 20, 2012, rated currently as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his bilateral hearing loss.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his hearing loss since January 2012.
 
2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the development actions described above have been performed to the extent possible, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the current severity of his service-connected bilateral hearing loss and any associated functional loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran; audiometric testing to determine pure tone thresholds for both ears at 1000, 2000, 3000, and 4000 Hertz and speech recognition ability for both ears as determined via Maryland CNC test.  The examiner should also identify any functional loss resulting from the Veteran's hearing loss, to include any interference with activities of daily living and/or occupational functioning.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 20, 2012, and, for an increased disability rating for bilateral hearing loss from January 20, 2012, rated currently as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


